DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 17-24, drawn to a bone screw.
Group II, claim(s) 24-29, drawn to an insertion instrument.
Group III, claim(s) 30, drawn to a kit.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the bone screw, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Manderson (US Patent Pub. 20100114315A1).  Manderson discloses a bone screw (10) having a non-threaded intermediate portion (20) spaced between a tip portion (16) and a head portion (18) both of which being externally threaded; said head portion having an outer diameter larger than said intermediate portion and said tip portion; said head portion having a head seat (40, Fig. 5) for coupling a tightening device; said bone screw further comprising at least one transverse hole (42,50) arranged for inserting a corresponding at least one pin (screw, Para. [0075]) to prevent the migration of said bone screw when implanted into the bone; said head seat having an inner profile (40) adapted to achieve a shape coupling with a tightening device defining only one relative coupling orientation (Fig. 3-5).  
In order for unity to exist the claims as listed must have one or more of the same corresponding “special technical features.” In the instant case, the common technical feature disclosed in all the independent claims is the improved bone screw.  However, in order for a technical feature to be a “special technical feature” that allows for the finding of unity the feature must be shown to provide a contribution over the prior art as evaluated in view of novelty and inventive step.1 Therefore, if a document is discovered that shows there is a presumption of lack of novelty or inventive step in technical feature shown in the independent claims this will leave the resulting dependent claims without a single general inventive concept. 2  In the instant case, while the claims appear to have unity a priori, that is a technical feature is common to all claims after reviewing the prior art found in the international search, namely Manderson as disclosed above, it was determined that the claims lack unity a posteriori. This is because the technical feature viewed in the light of the Manderson reference does not define a contribution over the prior art. Since Manderson reads on the technical feature that is found and joins all independent claims that feature is not deemed as contributing over the prior art and therefore, the claims lack unity a posteriori. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 See PCT Guidelines Chapter 10.2 (https://www.wipo.int/export/sites/www/pct/en/texts/pdf/ispe.pdf, las accessed on 4/15/22)
        2 Id.